DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities: In ll. 2-3, the phrase “when the sleeve member rotated” should be re-written as --when the sleeve member is rotated--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 recites the limitation "the locking mechanism" in ll. 1. There is insufficient antecedent basis for this limitation in these claims.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5-7, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (US 9,078,675), herein referred to as Johnson.
Regarding claim 1, Johnson discloses a method for surgical drilling (figures 4 and 5), comprising: deploying an arm (130) of a handle (110) of a drill guide (100’) to a pre-selected location (figure 2), the arm (130) engaging with a slot (132) in a distal portion of the handle (110) (figure 2) for arcuate movement therein (col. 5, ll. 9-11), pivoting a rotating member (see figure 2 below) securing an aimer guide (140) to a distal end of the arm (130) about a hinge axis (col. 5, ll. 12-15 and col. 8, ll. 12-15) defined by a shaft of the rotating member (see figure 2 below), the shaft (see figure 2 below) extending through an opening in a locking member (see figure 2 below) (considered when the knob/thumbwheel is tightened, it is considered locked in at least one direction), the 

    PNG
    media_image1.png
    859
    684
    media_image1.png
    Greyscale

Regarding claim 2, Johnson discloses further comprising releasing a locking mechanism (considered when the knob/thumbwheel is loosened), the locking mechanism locking the aimer guide (140) at a selected angular position relative to the 
Regarding claim 5, Johnson discloses further comprising locking the arm (130) into place relative to the handle (110) with a knob (see figure 2 above) on the handle (110).
Regarding claim 6, Johnson discloses wherein a surface of the sleeve member (120 or 121) comprises teeth for selective ratcheting engagement (col. 3, ll. 3-5) with an interior portion of the handle (110) when the sleeve member (120 or 121) rotated (col. 7, ll. 65-67 and col. 8, ll. 1-3).
Regarding claim 7, Johnson discloses wherein the tip of the sleeve member (120 or 121) comprises an engaging edge (figure 2) for fixing the sleeve member (120 or 121) against bone.
Regarding claim 13, Johnson discloses wherein the rotating member is a thumbwheel (see figure 2 above).
Regarding claim 16, Johnson discloses wherein the drilling site is a location on a femur (182) (col. 5, ll. 41-44).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 9,078,675) in view of Smith (US 8,690,885).
Regarding claim 8, Johnson’s method discloses all the features/elements as claimed but lacks wherein a surface of the arm comprises at least one marking for measuring arcuate extension of the arm relative to the handle.
However, Smith teaches a surface of the arm (110) comprises at least one marking (113) for measuring arcuate extension of the arm (110) relative to a handle (col. 4, ll. 59-63 and figures 1 and 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide Johnson’s arm with at least one marking as taught by Smith, since such a modification would provide the surgeon measurements of the arcuate extension of the arm.
Regarding claim 15, Johnson’s method discloses all the features/elements as claimed but lacks wherein the aimer guide further comprises an internally threaded portion for coupling to the shaft of the rotating member.
However, Smith teaches an aimer guide (130) comprising an internally threaded portion (col. 4, ll. 29-31) for coupling to a shaft (126) of a rotating member (127) (figure 7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Johnson’s aimer guide with an internally threaded portion for coupling to a shaft of a rotating member as taught by Smith, since such a modification would allow the surgeon to free the securing mechanism of the hinge by loosening the knob (col. 4, ll. 43-44).

Allowable Subject Matter
Claims 3 and 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 9-12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/SI MING KU/Primary Examiner, Art Unit 3775